Citation Nr: 1600810	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO. 06-02 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for fibrocystic breast disease.

2. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2005 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. It was last before the Board in October 2010, when the Board reopened the claim for service connection for PTSD and remanded the matter for further development. See October 2010 Board Decision.

The Veteran testified before the undersigned at an October 2015 video-conference hearing. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). In addition, the undersigned held the record open for 60 days to allow the Veteran to submit additional evidence. A transcript of the hearing is in the claims file.

This appeal was processed electronically using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future review of this Veteran's case should consider the existence of this electronic record.

The issue of entitlement to an initial disability rating in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Fibrocystic breast disease is not a disability for VA purposes.


CONCLUSION OF LAW

The criteria for entitlement to service connection for fibrocystic breast disease have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

A September 2004 letter notified the Veteran of the elements of service connection and informed her of her and VA's respective responsibilities for obtaining relevant records and other evidence in support of her claim. The duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The November 2010 VA examiner reviewed the Veteran's claims file and performed an in-person examination, and the June 2012 VA examiner reviewed the Veteran's claims file and clearly stated the Veteran did not have a disability for VA purposes. See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). Combined, the VA examinations are adequate to decide the Veteran's claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claim

The Veteran alleges that she has fibrocystic breast disease due to her military service. However, this is not a disability for which service connection can be granted. The claim is denied.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Entitlement to service connection may be established with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In November 2010, a VA examiner noted the Veteran reported a lump in her right breast with milky leakage, soreness, numbness, and pain during menstruation. She stated she had surgery in 1997 to excise "fibrocystic tumors," and that the condition was getting progressively worse.

In June 2012, a VA examiner noted that fibrocystic breast "disease" was not a disease, but rather a normal finding which occurred in approximately 75 percent of women. The examiner reported it was simply "a finding of dense breast tissue" and was normal, especially in young women. The examiner further stated that the condition was not disabling, was normal, and could not be related to the Veteran's military service.

The June 2012 VA examination report constitutes highly probative evidence that weighs against service connection for fibrocystic breast disease. The examination was conducted by a VA medical professional who reviewed the Veteran's claims file and pertinent medical history and clearly stated that fibrocystic breast disease is not a disability but rather a normal finding.

The Board has considered the Veteran's statements regarding her claimed fibrocystic breast disease, including her and her representative's testimony that uterine fibroids may be associated with fibrocystic breasts and that "it's turned into inflammatory disease . . . [and] now it's turning to chronic arthritis." October 2015 Hearing Transcript, pp. 4, 6.

The Veteran, as a lay person, is competent to describe symptoms, such as discharge or pain. However, she is not competent to diagnose her symptoms or attribute them to military service. Whether the Veteran's fibrocystic breast disease is a medical disorder and whether that disorder relates to service is a medically complex determination that cannot be based on lay observation alone. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); see also Barr, 21 Vet. App. at 309. Instead, the determination must be made by a medical professional with appropriate expertise. Id. Thus, in so far as the Veteran's statements indicate that she has fibrocystic breast disease that relates to service they are outweighed by the June 2012 VA examiner's findings - finding rendered by a medical professional - that fibrocystic breast disease is not a disability. See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).

In the absence of proof of a current disability, there can be no valid claim for service connection. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists). As fibrocystic breast disease does not constitute a disability, service connection cannot be awarded. A symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and service connection for fibrocystic breast disease is denied. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for fibrocystic breast disease is denied.


REMAND

Remand is warranted for a new VA examination to determine the severity of the Veteran's PTSD.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Associate any records identified by the Veteran with the claims file. If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that she can submit any copies of the unavailable records in her possession.

2. Obtain any outstanding VA medical records (VAMRs) and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veteran's response, return the claims file to the VA examiner who performed the October 2010 mental health examination for a new examination with opinion as to the severity of the Veteran's PTSD. If the examiner is not available, a different examiner may conduct the examination. The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner who must indicate its review. The following considerations must govern the examination:

a. The examiner must assess the degree of social and occupational impairment caused by the Veteran's service-connected PTSD. To the extent possible, the examiner should try to differentiate the Veteran's symptoms from her service-connected PTSD with her other nonservice-connected psychiatric disorders.

b. The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

July 2004 Private Medical Records (PMRs), noting severe past psychiatric symptoms.

August 2004 VA Medical Records (VAMRs), including complaints of mood swings, getting "teed off real quick," and separating with her husband due to fighting (last fight one week prior).

October 2004 VAMRs, indicating the Veteran reported relapsing on cocaine use the month prior and admitting herself to a program for several days, and having symptoms of nightmares and intrusive thoughts.

November 2004 PMRs, noting the Veteran reported she sometimes still hears voices and is unable to concentrate because of them, and that she had been dreaming a lot about death.

June 2005 VAMRs, reporting anxiety, feeling overstressed with things she had to do with her family, avoiding exercise due to fear of people in her community.

July 2006 VAMRs, noting she was arrested the previous week for assault, but denying psychotic symptoms, depression or mania, suicidal or homicidal ideations or plans, or problems with sleep or appetite.

August 2006 VAMRs, reporting symptoms of re-experiencing; distressing, intrusive trauma-related thoughts almost daily; history of flashbacks and dissociative episodes; actively avoiding thoughts, feelings, activities, and situations that remind her of her MST; sense of detachment and estrangement in her relationships; difficulty trusting others; poor sleep; irritability, short temper, and becoming physically aggressive with others, to include numerous charges of assault and battery; poor concentration; hypervigilance; and startle response to loud noises.

October 2006 VAMRs, noting the Veteran was on probation for domestic violence and had frequent conflict with her husband.

April 2008 VAMRs, reporting racing thoughts; impulsiveness; feelings of paranoia about people following her; feeling "always guarded;" concentration problems; lack of focus; auditory hallucinations of people talking negatively to her; insomnia, including voices waking her up from sleep; lack of energy; and increased anxiety with panic attacks.

July 2008 VAMRs, related to admission to the high intensity psychiatric unit.

October 2009 VA Examination Report.

January 2011 VAMRs, noting symptoms of racing thoughts and hallucinations, feeling that she is being followed and that people are talking about her, being easily startled, and trouble sleeping.

February 2011 VA Examination Report.

October 2015 Hearing Transcript.

4. Then, review the VA examination report to ensure that it adequately responds to the above instructions. If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to an initial disability rating in excess of 30 percent for PTSD. If the benefits sought are not granted, the Veteran and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


